Citation Nr: 0820154	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  03-20 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to an initial increased rating for 
postoperative residuals of a cyst of the upper back with 
residual painful scar, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an initial compensable rating for ganglion 
cyst of the right wrist.

4.  Entitlement to an initial compensable rating for 
residuals of postoperative otitis of the left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1994 to 
November 2001.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of a July 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.

The veteran's appeal was previously before the Board in June 
2007, at which time the Board remanded the case for further 
development by the originating agency.  The case has been 
returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The veteran does not have current hearing loss 
disability.

2.  The veteran's ganglion cyst of the right wrist is 
manifested by complaints of pain, but not by any substantial 
limitation of motion or clinically significant functional 
impairment due to pain.

3.  The veteran's cyst of the upper back with residual 
painful scar, is recurrent and productive of pain, but does 
not cover an area exceeding 12 square inches or 77 square 
centimeters or limit the motion of any joint.

4.  The veteran's chronic otitis media of the left ear is not 
manifested by suppuration or aural polyps.



CONCLUSIONS OF LAW

1.  Left ear hearing loss was not was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §  1110 
(West 2002); 38 C.F.R. § 3.385 (2007).

2.  The criteria for an evaluation in excess of 10 percent 
for a ganglion cyst of the right wrist are not met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5015, 
5024 (2007).

3.  The criteria for a rating in excess of 10 percent for a 
cyst of the upper back with residual painful scar have not 
been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805, 
7819 (2007).

4.  The criteria for an initial compensable rating for 
chronic suppurative otitis media of the left ear have not 
been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, 
Diagnostic Code 6200 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Left Ear Hearing Loss

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2007).

Analysis

The veteran contends that he operated heavy equipment such as 
bulldozers in service with no ear protection and that he was 
exposed to weapons fire during training exercises and that 
due to these circumstances, he developed hearing loss in his 
left ear.  Service medical records also show that the veteran 
developed an ear infection in service and underwent a 
mastoidectomy in his left ear in 1999.

However, the veteran's service medical records do not contain 
evidence of hearing loss disability for VA compensation 
purposes.  Although there was evidence of mild high frequency 
hearing loss in the left ear in service, the level of hearing 
loss found was not considered disabling for VA purposes.  
Furthermore, there is no post-service medical evidence of 
hearing loss disability for VA compensation purposes.  
On VA examination in May 2002, the veteran's puretone 
thresholds were all 10 decibels or less in the right ear and 
35 decibels or less in the left ear, and speech recognition 
scores were 100 percent for the right ear and 96 percent for 
the left ear.  During his most recent VA examination in 
September 2007, the veteran's puretone thresholds were all 10 
decibels or less in the right ear and 25 decibels or less in 
the left ear.  Speech recognition scores were 90 percent for 
the right ear and 70 percent for the left ear.  However, the 
examiner indicated that a rating on the basis of puretone 
thresholds only was recommended because of unrealistic number 
and errors during word recognition testing in both ears.

In light of the absence of any competent evidence of hearing 
loss disability in service or thereafter, this claim must be 
denied.

Increased Rating Claims

General Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Rating Schedule. Assigned ratings are 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations. 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.10 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2007).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.

The veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When a 
veteran takes issue with the initial rating assigned when 
service connection is granted for a particular disability, 
the Board must evaluate the relevant evidence since the 
effective date of the award and may assign separate ratings 
for separate periods of time based on facts found - a 
practice known as "staged" ratings. Fenderson v. West, 12 
Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Analysis

In a July 2002 rating decision, the RO granted the veteran 
service connection for status post cyst removal of the upper 
back with residual painful scar.  An evaluation of 10 percent 
was assigned under Diagnostic Code 7804, effective November 
6, 2001.  In the same July 2002 rating decision, the RO also 
granted service connection for a ganglion cyst, right wrist.  
A noncompensable evaluation was assigned under Diagnostic 
Code 5015, effective November 6, 2001.  In the same July 2002 
rating decision, the RO granted service connection for otitis 
media, status post tympanomastoidectomy, left ear.  A 
noncompensable evaluation was assigned under Diagnostic Code 
6200, effective November 6, 2001.  

The veteran filed a notice of disagreement in December 2002, 
contending that the ratings assigned for his service-
connected disabilities were too low.

Postoperative Residuals of Cyst of the Upper Back with 
Residual Painful Scar

The veteran was afforded a VA QTC examination in May 2002, 
prior to the July 2002 rating decision on appeal.  At that 
time, the veteran reported having a cyst removed from his 
back in February 2001.  He complained of discomfort while 
lying on the back, lumpiness, swelling and redness in the 
affected area and pain.  On physical examination, there was a 
2 cm. scar, purple in coloration with a small keloid 
formation and mild tenderness.  The examiner's diagnosis was 
status post cyst removal of the upper back with residual 
painful scar.

During his most recent VA examination in November 2007, the 
veteran reported that the cyst which was removed in 2001 had 
grown back 6-7 months prior and believed it was increasing in 
size.  He had not had any medical care for the condition 
since his 2001 surgery.  On physical examination, there was a 
2.5 cm. x 2mm. scar located on the right upper back 
approximately 10 cm. from the spine in the mid to lower 
thoracic region.  The scar was without erythema, tenderness 
or attachment to underlying structures.  There were 4 very 
faint markings running along the scar consistent with suture 
points, and an 8 mm. x 7 mm. soft nodule of "doughy" 
consistency that partially overlapped the scar.  The examiner 
noted that there was no diagnosis established because it 
would require unnecessary surgery for an asymptomatic lesion.

The Board notes that the rating criteria for evaluating 
disabilities of the skin were revised, effective August 30, 
2002.

The criteria in effect prior to August 30, 2002, provided 
that a 10 percent rating is assigned for superficial scars 
that are poorly nourished, with repeated ulceration, or that 
are tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804 (2002).  Scars may also 
be rated based on the limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2002).

Under the criteria which became effective August 30, 2002, a 
10 percent evaluation is authorized for superficial, unstable 
scars.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2007).  A 
note following this diagnostic code provides that an unstable 
scar is one where, for any reason, there is frequent loss of 
covering of the skin over the scar.

Under the criteria which became effective August 30, 2002, a 
10 percent evaluation is authorized for superficial scars 
that are painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2007).

Notes following Diagnostic Codes 7803 and 7804 provide that a 
superficial scar is one not associated with underlying soft 
tissue damage.
As a preliminary matter, the Board notes that in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent that it conflicts with the precedents of the United 
States Supreme Court (Supreme Court) and the Federal Circuit.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).

In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision. VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised criteria for evaluating skin disabilities.  The 
revised rating criteria would not produce retroactive effects 
since the revised provisions affect only entitlement to 
prospective benefits.  Therefore, VA must apply the new 
provisions from their effective date.

The only compensable evaluation warranted under the former or 
current Diagnostic Code 7804 is 10 percent, which the veteran 
has already been assigned.  However, as there is no evidence 
of limitation of function of the back and the evidence shows 
that the veteran's head, face or neck are not affected by the 
scar, a separate rating under Diagnostic Codes 7800 or 7805 
is also not warranted.

The Board has also considered whether there is any other 
schedular basis for allowing this appeal but has found none.  

Extra-schedular Consideration

The Board has also considered whether this case should be 
forwarded to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalization for his disability and that 
the manifestations of the disability are those contemplated 
by the schedular criteria.  In sum, there is no indication 
that the average industrial impairment from the disability 
would be in excess of that contemplated by the assigned 
evaluation.  Therefore, the Board has determined that 
referral of this case for extra-schedular consideration is 
not in order.

Ganglion Cyst of the Right Wrist

As noted above, the veteran was afforded a VA QTC examination 
in May 2002.  At that time, the veteran complained of 
intermittent flare-ups of pain approximately once per week 
lasting for 2 days at a time.  He also reported that 
repetitive movements such as using hand controls with his 
right hand caused him pain, and that he felt that his right 
wrist was weak, stiff, inflamed and swelled on occasion.  On 
physical examination, there was swelling confined to the 
radial palmar aspect of the right wrist that was mildly 
tender.  Range of motion was within normal limits, with 
dorsiflexion of 70 degrees, palmar flexion of 80 degrees, 
radial deviation of 20 degrees and ulna deviation of 45 
degrees.  The examiner also noted that range of motion was 
limited by pain, especially with dorsiflexion and plantar 
flexion.  The examiner's diagnosis was status post right 
wrist injury with residual pain and cyst.

During his most recent VA examination in November 2007, the 
veteran complained of pain in the wrist at the site of the 
ganglion cyst when pushing the right hand firmly against 
something or lifting something heavy, especially when done in 
a repetitive fashion.  He also reported a tingling sensation 
at the base of the thumb in the area of the thenar eminence.  
He also reported no treatment for the condition and that he 
was not taking medication.  His activities of daily living 
were not limited and the condition was not impacting his life 
significantly.  

On physical examination, there was a 1.5 cm. area of 
localized swelling/nodule on the volar aspect of the wrist on 
the radial side, and the nodule was tender.  There was no 
erythema or tenderness elsewhere except slightly in the area 
in the immediate vicinity of the nodule.  Sensation to 
pinprick and light touch were normal and symmetrical  in both 
hands.  Range of motion was extension of 50 degrees 
bilaterally, flexion of 80 degrees bilaterally, radial 
deviation of 18 degrees on the right and 25 degrees on the 
left and ulnar deviation of 45 degrees on the right and 50 
degrees on the left.  There was no stress pain with 
repetitive flexion and extension, but the veteran was able to 
reproduce pain by pushing his right hand with the wrist in 
extension against the office desk.  The examiner's diagnosis 
was ganglion cyst of the right wrist, chronic with 
predictable, reproducible pain, but with little impact on 
function.

Outpatient treatment records from the VA Medical Center in 
Los Angeles show that the veteran complained of right wrist 
pain for 10 years.  He is right-handed and complained of 
intermittent pain and swelling on volar, radial aspect of the 
wrist.  He reported that the pain was exacerbated with push-
ups and flexion of the wrist.  He also reported experiencing 
intermittent pain shooting down his hand into his fingers and 
thumb, pain mostly in the thumb area.  There were no color 
changes of the fingers, but noted swelling over the volar 
radial aspect of the wrist, and tenderness to palpation over 
the area.  Pulse was easily palpable under the mass, and 
there was no movement of the mass with wrist range of motion.  
Testing was negative for any signs of nerve decomposition and 
there was full sensation in the fingers.  MRI showed no 
fracture or deformity of the wrist and soft tissue swelling 
of the thenar eminence.

Disabilities may be rated by analogy to a closely related 
disease where the functions affected and the anatomical 
location and symptomatology are closely analogous.  38 C.F.R. 
§§ 4.20, 4.27 (2007).

The veteran's right wrist disability is currently rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5015 for new growths of 
bones which are benign, based on a right wrist injury 
incurred in service which was diagnosed as a ganglion cyst.  
Benign bone growths are to be rated based on limitation of 
motion as degenerative arthritis. See 38 C.F.R. § 4.71a, 
Diagnostic Code 5015 and Note following Diagnostic Code 5013 
through 5024.

Diagnostic code 5003, degenerative arthritis, requires rating 
under limitation of motion of the affected joints, if such 
would result in a compensable disability rating. 38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2007).  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is assigned for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).

The medical evidence of record shows that there is little 
functional impairment of the veteran's wrist, hand or arm due 
to the benign growth on his right wrist.  Although limited by 
pain, range of motion was within normal limits on examination 
in May 2002 and November 2007.  Accordingly, the Board finds 
that a compensable evaluation for the veteran's right wrist 
disability is not warranted under Diagnostic Code 5015.

The Board has also considered whether there is any other 
schedular basis for allowing this appeal but has found none.  




Extra-schedular Consideration

The Board has also considered whether this case should be 
forwarded to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalization for his disability and that 
the manifestations of the disability are those contemplated 
by the schedular criteria.  In sum, there is no indication 
that the average industrial impairment from the disability 
would be in excess of that contemplated by the assigned 
evaluation.  Therefore, the Board has determined that 
referral of this case for extra-schedular consideration is 
not in order.

Residuals of Postoperative Otitis of the Left Ear

The veteran was also afforded a May 2002 VA QTC audiological 
examination.  At that time, it was noted that the veteran had 
developed an ear infection in service and consequently, 
underwent a mastoidectomy in his left ear.  He complained of 
mild numbness of the left ear and an inability to hear at 
normal conversation level.  Physical examination revealed the 
left tympanic membrane to be scarred with a healed 
perforation due to previous mastoid surgery.  The mastoid was 
within normal limits and there was no evidence of active ear 
disease.  There was also no evidence of any disfigurement, 
keloid formation or limitation of function.

Outpatient treatment records from the VA LA Outpatient Clinic 
show that the veteran was seen in January 2003 for complaints 
of some ear pain, but there was no drainage or fever.  On 
examination, the tympanic membranes were hypermobile, and 
there were no aural polyps.

During his most recent VA examination in November 2007,  the 
veteran reported that in August 2007, he developed pain, 
drainage and an occasional sensation of dizziness.  He was 
treated with a combination of oral antibiotics and antibiotic 
ear drops for presumed otitis external and otitis media.  He 
also reported a subsequent infection in October 2007 with no 
evidence of ear infection.  On examination in November 2007, 
the left canal and tympanic membrane were normal except for a 
circular area at the posterior inferior portion of the 
tympanic membrane that appeared to be somewhat less 
translucent and more erythematous than other parts.  There 
was scant wax in the canal that did not significantly affect 
visualization of the ear.  The examiner's diagnosis was 
chronic otitis media status post tympanomastoidectomy without 
significant subsequent problems except for chronic decreased 
hearing left ear and scar that caused a slight, but 
noticeable deformity.

38 C.F.R. § 4.87, Diagnostic Code 6200 (2007) provides the 
rating criteria for chronic suppurative otitis media.  A 10 
percent evaluation is assigned for this condition during 
suppuration or with aural polyps. In addition, separate 
ratings are to be assigned for hearing impairment and/or 
complications such as labyrinthitis, tinnitus, facial nerve 
paralysis, or bone loss of skull, if present.  See 38 C.F.R. 
§ 4.87, DC 6200, Note (2007).

The evidence of record does not support the assignment of a 
10 percent rating under Diagnostic Code 6200 for the 
veteran's service-connected chronic otitis media of the left 
ear.  Though the veteran has reported occasional otorrhea 
(drainage) from his left ear, there is no evidence that he 
has had any suppuration or aural polyps.  Nor does the 
evidence of record support the assignment of separate ratings 
for any additional impairment, as there is no evidence the 
veteran has labyrinthitis, facial nerve paralysis, or bone 
loss of skull, and as discussed above, the medical evidence 
of record does not show that he has hearing loss for VA 
compensation purposes.  See VA records; VA C&P audio 
examination reports; July 2007 rating decision.

The Board has also considered whether there is any other 
schedular basis for allowing this appeal but has found none.  

Extra-schedular Consideration

The Board has also considered whether this case should be 
forwarded to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalization for his disability and that 
the manifestations of the disability are those contemplated 
by the schedular criteria.  In sum, there is no indication 
that the average industrial impairment from the disability 
would be in excess of that contemplated by the assigned 
evaluation.  Therefore, the Board has determined that 
referral of this case for extra-schedular consideration is 
not in order.

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

The record reflects that in December 2001, prior to the 
initial adjudication of the veteran's initial claims, and in 
February 2005, the veteran was provided with the notice 
required by section 5103(a), to include notice that he submit 
any pertinent evidence in his possession.  The Board notes 
that, even though the letters requested a response within 60 
days, they also expressly notified the veteran that he had 
one year to submit the requested information and/or evidence, 
in compliance with 38 U.S.C.A. § 5103(b) (evidence must be 
received by the Secretary within one year from the date 
notice is sent).

The veteran was provided the specific notice required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (as the degree 
of disability and effective date of the disability are part 
of a claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim) in June 2006.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores at 43-44. 
The Board acknowledges that the notice provided in December 
2001 and February 2005 did not cover all of the elements of 
the notice required by the recent Vazquez-Flores decision.  
Nonetheless, the Board concludes that the veteran was not 
prejudiced in this instance, as the 2001 and 2005 notice 
suggested types of evidence, including both medical and lay 
evidence, that could support the veteran's claims for 
increase, and the veteran was given the specific rating 
criteria in the statement of the case and supplemental 
statements of the case.  Therefore, he had actual notice of 
the rating criteria to be applied to the disabilities at 
issue.  The veteran also provided specific information 
concerning his disabling manifestations during the course of 
his claims and appeal.

Finally, the Board notes that veteran's service medical 
records and all other pertinent available records have been 
obtained in this case.  In addition, the veteran has been 
afforded appropriate VA examinations.  Neither the veteran 
nor his representative has identified any outstanding 
evidence, to include medical records, which could be obtained 
to substantiate the denied claims.  The Board is also unaware 
of any such outstanding evidence.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claims.  In 
sum, the Board is satisfied that any procedural errors in the 
development and consideration of the claims by the 
originating agency were not prejudicial to the veteran.


ORDER

Service connection for left ear hearing loss disability is 
denied.

An initial rating in excess of 10 percent for the 
postoperative residuals of a cyst of the upper back with 
residual painful scar, is denied.

An initial compensable rating for a ganglion cyst of the 
right wrist is denied.

An initial compensable rating for residuals of postoperative 
otitis media of the left ear is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


